Citation Nr: 0946814	
Decision Date: 12/10/09    Archive Date: 12/18/09	

DOCKET NO.  06-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for the residuals of 
fracture of the mandible, to include temporomandibular joint 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

Upon review of this case, it is clear that the Veteran seeks 
entitlement to service connection for the residuals of 
fracture of his right mandible, to include temporomandibular 
joint syndrome.  Accordingly, the issue has been 
recharacterized as such on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran sustained a fracture of his mandible in 
service.

2.  There are no chronic residuals of the fracture of the 
mandible, to include temporomandibular joint dysfunction.


CONCLUSION OF LAW

Chronic residuals of fracture of the mandible, to include 
temporomandibular joint dysfunction, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case seeks service connection for the 
residuals of fracture of his mandible, to include 
temporomandibular joint dysfunction.  In pertinent part, it 
is contended that, while in service, the Veteran sustained a 
fracture of his right mandible while playing soccer, 
residuals of which he still suffers.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2000).  Service connection is also 
possible for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In the present case, in a service treatment record of early 
November 1970, it was noted that the Veteran had been kicked 
in the jaw while playing soccer, resulting in the loss of two 
teeth, and painful swelling.  A physical examination 
conducted at that time revealed a decreased ability to open 
the mouth, as well as marked tenderness over the mandible on 
the right.  Radiographic studies revealed an apparent 
fracture of the body of the mandible on the right, though 
with no evidence of any second fracture.  The clinical 
impression was of a probable fracture of the mandible.

Slightly more than one month later, it was noted that the 
Veteran had been treated for the aforementioned fracture via 
open reduction/extraction, in conjunction with immobilization 
by means of a maxillary denture and mandibular arch bar.  At 
the time of discharge, there was noted an excellent union of 
the Veteran's mandibular fracture, with only a slight 
limitation of mandibular movement without any evidence of 
deviation.  

Approximately one week later, the Veteran's mandibular arch 
bars were removed.  Noted at the time was that the Veteran's 
bony union "looked good."  

During the course of outpatient follow up in early February 
1971, it was noted that a previously-placed transosseous wire 
had been removed, and that the Veteran should experience no 
future problems at the fracture site of his right mandibular 
angle.  

Noted at the time of a service medical examination in 
September 1971 was that the Veteran had fractured his 
mandible in March 1970 requiring open reduction, but with no 
complications and no sequelae.  

On service separation examination in March 1973, it was once 
again noted that the Veteran had fractured his jaw in 1970, 
requiring hospitalization and immobilization of the jaw via 
wiring, followed by a resulting infection, and need for 
rehospitalization.  However, the Veteran was subsequently 
treated with surgery, following which he experienced no 
complications or sequelae.  Significantly, at the time of 
service separation, no pertinent diagnosis was noted.  

At the time of a VA dental examination in March 2005, the 
Veteran indicated that he had been "kicked in the mouth 
during a soccer game in 1970," resulting in a broken lower 
jaw and damage to a lower incisor.  According to the Veteran, 
at that time, his jaws were wired shut for six weeks.  
Moreover, while during the course of the Veteran's initial 
care, an intraosseous fixation wire was placed, approximately 
two months following placement, it became infected, and had 
to be removed.

On physical examination, panoramic radiographic dental 
studies showed no evidence of any bony residuals.  The body 
and condylar areas were within normal limits, and mandibular 
movements were normal, with a maximum opening of 45 
millimeters, accompanied by lateral excursions of 10 to 12 
millimeters to both sides.  At the time of the examination, 
the Veteran did not complain of any limitation of motion, 
pain on chewing, popping, or other kind of joint noise.  Nor 
did it appear that the Veteran had any temporomandibular 
joint symptoms.  While Tooth No. 24 showed evidence of 
external root resorption, with accompanying periradicular 
radiolucency, it appeared that the issue involving that tooth 
had already been addressed in a February 2005 dental rating 
contained in the Veteran's claims folder.  

As noted above, it is clear that, during service, the Veteran 
sustained a fracture of his mandible as the result of having 
been kicked in the jaw during a soccer game.  Similarly 
clear, however, is that, following treatment, the Veteran 
exhibited no complications or sequelae associated with that 
injury.  In point of fact, following outpatient dental follow 
up in early February 1971, the examiner commented that the 
Veteran should experience "no future problems" at the 
fracture site of his right mandibular angle.  As of the time 
of the aforementioned VA dental examination in March 2005, 
radiographic studies of the Veteran's jaw showed no evidence 
of any bony residuals, and both the body and condylar areas 
were within normal limits.  Moreover, all mandibular 
movements were within normal limits, with no evidence of any 
limitation of motion, pain on chewing, popping, or other 
"joint noise."  Significantly, at the time of that 
examination, it did not appear that the Veteran was 
experiencing any problems with temporomandibular joint 
symptoms.

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  
However, in the case at hand, it is clear that the Veteran 
experiences no disability as a result of his inservice 
mandibular fracture.  The Board points out that even though a 
condition or an injury occurred in service is not enough to 
establish service connection, rather there must be a current 
disability resulting from that condition or injury.  See 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Such is not 
the case here.  Again, on VA examination in 2005 findings 
were normal and there are no medical reports demonstrating 
any disability or symptoms of a disability.  Under the 
circumstances, and absent evidence of chronic disability, 
service connection must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November 2004 and May 2005.  In those letters, VA informed 
the Veteran that, in order to substantiate his claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a clear understanding of the elements required to 
prevail on its claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as a VA 
examination report.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd. on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for the residuals of fracture of the 
mandible, to include temporomandibular joint dysfunction, is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


